DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 6-11 and 15-22 are pending. Claims 1-5 and 12-14 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Greg Lowen on April 13, 2021.
The application has been amended as follows: 
In line 5 of claim 6, remove the period after “Sorb” in general structure (I).
In lines 8-9 of claim 6, rewrite “AO1, AO2, AO3, and AO4 each independently represents an oxyalkylene group formed from oxyethylene units or from oxyethylene and oxypropylene units,” as follows:
--AO1, AO2, AO3, and AO4 each independently represents an oxyalkylene group formed from oxyethylene and oxypropylene units,--
Cancel claim 10
In line 1 of claim 11, rewrite “according to claim 10” as follows:
--according to claim 6--
In line 4 of claim 16, remove the period after “Sorb” in general structure (I).
In lines 7-8 of claim 16, rewrite “AO1, AO2, AO3, and AO4 each independently represents an oxyalkylene group formed from oxyethylene units or from oxyethylene and oxypropylene units,” as follows:
--AO1, AO2, AO3, and AO4 each independently represents an oxyalkylene group formed from oxyethylene and oxypropylene units,--
In line 2 of claim 18, remove the period after “Sorb” in general structure (I).
In lines 5-6 of claim 18, rewrite “AO1, AO2, AO3, and AO4 each independently represents an oxyalkylene group formed from oxyethylene units or from oxyethylene and oxypropylene units,” as follows:
--AO1, AO2, AO3, and AO4 each independently represents an oxyalkylene group formed from oxyethylene and oxypropylene units,--



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination, do not disclose or fairly suggest the selection of a sorbitan or sorbitan derivative having (1) block copolymer of oxyethylene and oxypropylene having the molar proportion of oxyethylene units within the range of 20-90% as claimed, (2) where the total sum of oxyethylene units and oxypropylene units per molecule of general structure (I) is in the range of from 5-38, and (3) wherein the number of oxyethylene units in each oxyalkylene group present is independently an integer in the range from 1-8 (See page 7, para.2 of Patent Board Decision of March 31, 2021).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 6-9, 11, and 15-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616